Citation Nr: 1021109	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable initial evaluation for 
degenerative joint disease, right acromioclavicular joint, 
residuals of right shoulder injury (dominant extremity).

3.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to August 1986, 
November 1990 to June 1991, March 2003 to July 2003, and from 
October 2004 to October 2006.  He had more than 2 years of 
active service and more than 17 years of inactive service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which in relevant part, granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
granted service connection for degenerative joint disease, 
right acromioclavicular joint, residuals of right shoulder 
injury (dominant extremity) and assigned a noncompensable 
evaluation, and granted service connection for bilateral 
hearing loss and assigned a noncompensable rating evaluation 
as well.  The Veteran disagreed in April 2007 with these 
evaluations as assigned.  By means of a September 2008 rating 
decision, the RO increased the Veteran's evaluation for PTSD 
to 50 percent, effective October 2006.  As the Veteran has 
not expressed his satisfaction with this evaluation, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In July 2008 the Veteran testified before a Decision Review 
Officer (DRO) at the RO and a transcript has been 
incorporated into the record.  In March 2010 the Veteran 
testified before the undersigned at a travel board hearing 
held at the RO and a transcript has likewise been 
incorporated into the record.  Following the hearing the 
Veteran signed a waiver of RO review for additional VA 
treatment records added to the record.  

The issues of entitlement to increased evaluations for PTSD 
and for degenerative joint disease, right acromioclavicular 
joint, residuals of right shoulder injury (dominant 
extremity) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

By means of a signed March 2010 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of an issue pending before the Board: 
entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to initial compensable 
evaluation for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In relevant part, in October 2006 the Veteran submitted a 
formal claim seeking an increased rating for his service-
connected right knee disability, and service connection for 
bilateral hearing loss, right shoulder injury, PTSD, and 
sleep apnea.  

Following examinations, the RO issued the April 2007 rating 
decision which, inter alia, granted service connection for 
bilateral hearing loss with a noncompensable evaluation.  The 
Veteran filed a timely notice of disagreement in April 2007.  
A statement of the case was issued in March 2008, and the 
Veteran perfected the appeal in April 2008.  On the April 
2008 substantive appeal the Veteran indicated he wanted to 
provide testimony to the Board.  

By means of a his representative's statement on the record 
during the March 2010 hearing before the Board, after a 
consultation with the Veteran, and a March 2010 written 
statement, the Veteran requested to withdraw his appeal for 
an initial compensable evaluation for bilateral hearing loss.  
The statement (VA Form 21-4138) was signed by the Veteran.   

As the Veteran has withdrawn his appeal, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed.


ORDER

The appeal as to the issue of an initial compensable 
evaluation for bilateral hearing loss is dismissed. 


REMAND

During the March 2010 hearing before the undersigned, the 
Veteran's representative argued, at length, that while the 
Veteran had informed her (and later testified) that he was 
less than forthright while reporting his symptoms to the 
various VA medical personnel who have treated him since his 
October 2006 discharge, that lack of candor together with the 
"lack of" of treatment reports apparently should be 
considered as evidence of the severity of the Veteran's 
symptoms, or should not be "held against him".  See 
Transcript, pp. 5-10.

The Board observes that in adjudicating a claim, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden, at 1481.  The Federal Circuit has also 
provided that " the Board, as fact finder, is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc "  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the Court 
has stated that "The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).

Regarding the PTSD, the Board finds that a current, complete 
examination is necessary, especially in light of the Veteran 
and his representative's extended testimony about his 
previous lack of candor.  As the Veteran has now testified 
during two hearings (July 2008 and March 2010) about his 
symptoms, he has demonstrated through his behavior (of 
testifying) and statements made (while testifying) that he 
has the ability to discuss his symptoms and their severity.  
Further, the Board notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the 
part of the Veteran to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008). 

Regarding the Veteran's right shoulder disability, the Board 
observes that after a March 2007 VA general medical 
examination, references to this disability are few and 
scattered in the VA treatment reports of record.  During the 
March 2010 hearing before the Board, the Veteran testified as 
to his symptoms, with the allegation that such have increased 
in severity.  The Board finds a current examination is 
necessary.   Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of 
claimant's disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for 
the Veteran regarding his orthopedic 
(degenerative joint disease, right 
shoulder) disability and mental health 
(PTSD) disability dated from April 2008 to 
present from the Madison, Wisconsin VA 
Medical Center and Janesville (Wisconsin) 
CBOC, and include them in the record.  

2.  Then, afford the Veteran a joint 
examination for his right shoulder with an 
appropriate examiner, who has reviewed the 
claims file, and so indicates in the 
examination report, to determine the 
symptoms and severity of the service-
connected disorder.  

a.  All tests and studies deemed necessary 
by the examiner should be performed.  
Range of motion studies are specifically 
requested, and the examiner is also 
requested to address the presence and 
extent of any painful motion, functional 
loss due to pain, additional disability 
during flare-ups, weakness, excess 
fatigability, and incoordination. 

b.  The examiner is specifically required 
to indicate whether the Veteran's 
subjective complaints of pain are 
adequately supported by objective 
pathology.  

3.  As well, schedule the Veteran for a 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination, as 
well as a copy of this entire remand 
order.

a.  The examiner should identify all 
symptoms and functional impairment due to 
the PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score based on the Veteran's PTSD in 
accordance with DSM-IV.

b.  The examiner should indicate to what 
degree the Veteran's PTSD causes 
occupational and social impairment 
(including work, school, family 
relations), impairment of short- and long-
term memory, impaired judgment, impaired 
abstract thinking, disturbances of 
motivation and mood.  

c.  The Board notes that the Veteran 
testified at length in hearings dated 
March 2010 and July 2008 regarding his 
PTSD symptoms and both transcripts are of 
record.

d.  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests are to be accomplished.  

4.  Then, readjudicate the Veteran's 
claims for increased evaluations for his 
degenerative joint disease, right shoulder 
and PTSD.  If the benefits sought are not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


